Matter of Garraway v Alvarado (2018 NY Slip Op 03446)





Matter of Garraway v Alvarado


2018 NY Slip Op 03446


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

Richter, J.P., Manzanet-Daniels, Webber, Oing, Moulton, JJ.


6523 3163/94 -1351] 137/18

[*1]In re Mark Garraway, Petitioner,	
vHon. Efrain Alvarado, etc., et al., Respondents.


Mark Garraway, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Hon. Efrain Alvarado, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK